Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The application of Stephen Cole for Critical Area Safety Device and Methods of Use filed 12/03/20 has been examined. Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,504,311.
Although the conflicting claim is not identical, they are not patentably distinct from each other because the instant claims are generally broader than the claims in the patent. Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent. See in re Van Ornumand Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); in re Vogel, 164 USPQ 619, 622 and 623 (CCPA 1970) (generic application claim specifying “meat” is obvious double patenting of narrow patent specifying “pork”). The limitation of the instant claims are included in the patented claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,861,272. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite the method of providing the system recited in the patented claims. 




Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark US Patent 7228664 in view of Fitzgibbon et al. US Patent Application Publication 20100060413.

Regarding claim 1, 9, Clark teaches a method for maintaining a folding operable wall comprising:
   providing an electrically operated folding operable wall controlled by an electrical operation circuit and having at least one user verification (password) system (col. 2 lines 51-55, col. 5 lines 24-42). Clark is silent on teaching the user authentication system is a biometric authentication system. Fitzgibbon et al. in an analogous art teaches a biometric authentication system for authenticating the operation of a barrier comprising:
    recording a template of a biological trait of an authorized individual into the biometric verification system (via control circuit 150 including memory that stores fingerprint data, fig. 4, paragraph 043);
saving the template in a database associated with the biometric verification system (paragraph 042);
capturing a new record of a biological trait of a person desiring to maintain the folding operable barrier; (e) comparing the new record against the template; (f) authenticating the identity of the person desiring to maintain the folding operable wall if the new record is substantially similar to 
(g)    preventing the electrical operation circuit from functioning if the biometric verification system fails to authenticate the identity of the person desiring to maintain the folding operable barrier ( via barrier operator not operating the barrier); and
(h)    restarting the electrical operation circuit after the identity of the person desiring to maintain the folding operable wall is authenticated (Note: in the system of Fitzgibbon, when the user’s identity is identified the barrier operator will operate the barrier, if the user is not authenticated the barrier operator will prevent the barrier from operating, and again if a user puts his fingerprint and is authenticated the barrier operator will operate the barrier, paragraph 056). Fitzbibbon also teaches the new record is captured from an artificial reproduction of the designated biological trait recorded in the template of the at least one biological trait of the individual trained and authorized to maintain the folding operable wall (capturing the thumbprint of the user, paragraph 042) and the biometric verification system is a fingerprint recognition system (paragraph 042).

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Clark as disclosed by Fitzgibbon et al. because the biometric authentication system represents a more reliable and effective access control system and therefore provide for an improvement in security of the operation of the folding wall.

Regarding claim 2, Clark teaches the folding operable wall includes at least one control station (132, col. 4 lines 21-25) but is silent on teaching a biometric verification system is operative coupled to the at least one control station. Fitzgibbon et al. in an analogous art teaches a biometric authentication system for authenticating the operation of a barrier and the verification system is operative coupled to the controller (paragraph 055-056).
         It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Clark as disclosed by Fitzgibbon et al. because the biometric authentication system represents a more reliable and effective access control system and therefore provide for an improvement in security of the operation of the folding wall.

Regarding claim 3-4, Clark teaches the electrical operation circuit includes a preventing means having at least one control unit electrically connected between each control station of the electrical operation circuit and each verification system, which will prevent the control unit from functioning if the identity of the individual desiring to maintain the folding operable wall is not authenticated (the user is unable to access the control functions until he/she is authenticated, col. 5 lines 24-42), but is silent on teaching the authentication system is a biometric authentication system. Fitzgibbon et al. in an analogous art teaches a biometric authentication system for authenticating the operation of a barrier and the verification system is operative coupled to the controller (paragraph 055-056) and teaches comparing the new record against the template 
         It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Clark as disclosed by Fitzgibbon et al. because the biometric authentication system represents a more reliable and effective access control system and therefore provide for an improvement in security of the operation of the folding wall.


Regarding claim 20, Clark teaches a method for maintaining a folding operable wall comprising:
   providing an electrically operated folding operable wall controlled by an electrical operation circuit and having at least one user verification (password) system (col. 2 lines 51-55,col. 5 lines 24-42) and extend control switch (col. 6 lines 12-16). Clark is silent on teaching the user authentication system is a biometric authentication system. Fitzgibbon et al. in an analogous art teaches a biometric authentication system for authenticating the operation of a barrier comprising:
    recording a template of a biological trait of an authorized individual into the biometric verification system (via control circuit 150 including memory that stores fingerprint data, fig. 4, paragraph 043);
saving the template in a database associated with the biometric verification system (paragraph 042);

(g)    preventing the electrical operation circuit from functioning if the biometric verification system fails to authenticate the identity of the person desiring to maintain the folding operable barrier ( via barrier operator not operating the barrier); and
(h)    restarting the electrical operation circuit after the identity of the person desiring to maintain the folding operable wall is authenticated (Note: in the system of Fitzgibbon, when the user’s identity is identified the barrier operator will operate the barrier, if the user is not authenticated the barrier operator will prevent the barrier from operating, and again if a user puts his fingerprint and is authenticated the barrier operator will operate the barrier, paragraph 056). 
         It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Clark as disclosed by Fitzgibbon et al. because the biometric authentication system represents a more reliable and effective access control system and therefore provide for an improvement in security of the operation of the folding wall.

	

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark US Patent 7228664 in view of Fitzgibbon et al. US Patent Application Publication 20100060413 and further in view of Petriello US Patent Application Publication 20040069420.


          Regarding claim 5, Clark in view of Fitzgibbon is silent on teaching  the electrical operational circuit comprises a restarting means which includes a reset control key switch in the at least one control unit, which when turned on will reactivate the electrical operation circuit and the authentication verification system. Petriello in an analogous art teaches the electrical operational circuit comprises a restarting means which includes a reset control key switch in the at least one control unit, which when turned on will reactivate the electrical operation circuit and the authentication verification system (abstract).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Clark in view of Fitzgibbon as disclosed by Petriello because such modification provide and improvement for the efficient operation of the control system of the foldable wall by providing the means for readily exist a particular operation mode.
Regarding claim 6, Clark teaches the electrical operation circuit comprises an extend control switch (col. 6 lines 12-16), a stack control switch (col. 6 lines 9-11) but is not explicit in teaching a control relays and a motor switch. Petriello in an analogous teaches the control switches include a control relays and a motor (abstract).

Regarding claim 7, Clark teaches restarting comprises actuating the extend control switch or the stack control switch (col. 6 lines 12-16).

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark US Patent 7228664 in view of Fitzgibbon et al. US Patent Application Publication 20100060413 and further in view of Gelbord US Patent Application Publication 20040146186.

Regarding claim 8, Clark in view of Fitzgibbon is silent on teaching the new record is captured from an artificial reproduction of the designated biological trait recorded in the template of the at least one biological trait of the individual trained and authorized to maintain the folding operable wall. Gelbord in an analogous art teaches capturing the new record is captured from an artificial reproduction of the designated biological trait recorded in the template of the at least one biological trait of the individual (paragraph 09).

It would have been obvious to one of ordinary skill in the art at the time of the invention  to modify the system of Clark in view of Fitzgibbon as disclosed by Gelbord because such . .

           Claims 10-11, 15-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark US Patent 7228664 in view of Fitzgibbon et al. US Patent Application Publication 20100060413 and further in view of Schneider et al. US Patent Application Publication 20060113380.
Regarding claims 10-11, 15-16, and 19, Clark in view of Fitzgibbon is not explicit in teaching the biometric verification system comprises a fingerprint recognition system and includes a fingerprint scanner selected from the group consisting of optical sensors, ultrasonic sensors and capacitance sensors. Schneider et al. in an analogous art teaches optical sensors, ultrasonic sensors and capacitance sensors are conventionally used fingerprint scanner for obtaining fingerprint (paragraph 04) and teaches iris recognition and voice (speech) recognition as an alternative form of biometric identification (paragraph 03). Fitzgibbon teaches comparing the new record against the template employs the use of a pattern-based algorithm which graphically compares images of the fingerprint (paragraph 034).

It would have been obvious to one of ordinary skill in the art to modify the system of Clark in view of Fitzgibbon as disclosed by Schneider et al. because optical sensors, ultrasonic sensors and capacitance sensors are suitable fingerprint sensor type used for scanning a user fingerprint. 
           Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark US Patent 7228664 in view of Fitzgibbon et al. US Patent Application Publication 20100060413 and further in view of Eraslan US Patent 6801641. 

It would have been obvious to one of ordinary skill in the art to modify the system of Clark in view of Fitzgibbon as disclosed by Eraslan because the system of Clark in view of Fitzgibbon requires the authentication of the user in order to gain access to the control interface and facial recognition represent an alternate and reliable means of verifying the identity of an individual.

    Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark US Patent 7228664 in view of Fitzgibbon et al. US Patent Application Publication 20100060413 and further in view of Ekchian et al. US Patent Application Publication 20120112879.
Regarding claims 17-18, Clark in view of Fitzgibbon et al is silent on teaching the biometric verification system comprises a hand geometry recognition system or an ear lobe geometry recognition system. Ekchian et al. in an analogous art teaches the use of a hand geometry recognition system or an ear lobe geometry recognition system as a biometric verification system (paragraph 016). 
It would have been obvious to one of ordinary skill in the art to modify the system of Clark in view of Fitzgibbon as disclosed by Ekchian because the system of Clark in view of Fitzgibbon requires the authentication of the user in order to gain access to the control interface and a hand geometry recognition system or an ear lobe geometry recognition system represents an alternate and reliable means of verifying the identity of an individual.

Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.